         Case 8:20-ap-00336-CPM            Doc 1        Filed 06/05/20   Page 1 of 6




                 IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

IN RE:
MELISSA BUFFO                                           Case No: 8:16-bk-05934-CPM
____________________________                            Chapter 7 Case

MELISSA BUFFO,

       Plaintiff,

v.                                                      Adv. Pro. No:

NATIONAL COLLEGIATE
STUDENT LOAN TRUST
2007-2, a Delaware Statutory
Trust,

      Defendant.
______________________________/

                              PLAINTIFF’S COMPLAINT

       Plaintiff, Melissa Buffo (“Buffo” or “Plaintiff”), files this Complaint against

Defendant, NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-2

(“Defendant”), on personal knowledge as to Plaintiff’s own acts, and upon information

and belief as to all other matters, as follows:

                                              I.

                             PRELIMINARY STATEMENT

       1.      Not all loans made to students are non-dischargeable student loans,

including the educational loans at issue in this action. Only three types of educational

debts are excepted from discharge under 11 U.S.C § 523(a)(8): (1) federal or non-profit

loans; (2) conditional educational grants; and (3) qualified educational loans made by




                                          Page 1 of 6
        Case 8:20-ap-00336-CPM           Doc 1         Filed 06/05/20   Page 2 of 6




private lenders. Defendant, in full knowledge of the scope and application of section

523(a)(8), has exploited the statutory framework protecting qualified education loans

from discharge in bankruptcy in an attempt to appropriate bankruptcy protection for a

large universe of dischargeable consumer debt. Specifically, Defendant has originated

and served dischargeable consumer loans in order to finance a variety of educational

endeavors, including but not limited to: bar exam study courses, medical residency

programs, for-profit flight schools, unaccredited trade schools, secondary schools, and

living expenses beyond the published “cost of attendance” at Title IV accredited schools.

However, debts incurred to pay for expenses at educational institutions that are not

recognized by the Department of Education under Title IV of the Higher Education Act

and/or debts incurred in excess of the “Cost of Attendance” are not “qualified education

loans” as that term is defined in the Higher Education Act, the Internal Revenue Code,

and the Bankruptcy Code. Such loans have no protection under section 523(a)(8) and are

automatically discharged upon entry of a discharge injunction.

                                            II.

                                        PARTIES

       2.      Melissa Buffo is an individual residing in the Middle District of Florida.

       3.      National Collegiate Student Loan Trust 2007-2 is a statutory trust that in

the ordinary course of business regularly, on behalf of itself or others, files lawsuits

against borrows in state District Court with its principal place of business in the State of

Delaware, and can be served through its registered agent, Wilmington Trust Corporation,

located Rodney Square North, 1100 N. Market Street, Wilmington, DE 19890.




                                         Page 2 of 6
          Case 8:20-ap-00336-CPM           Doc 1         Filed 06/05/20   Page 3 of 6




                                                    III.

                                  JURISDICTION AND VENUE

        4.      This Adversary Proceeding is brought under Case Number 8:16-bk-05934-

 CPM.

        5.      This Court has jurisdiction over this Adversary Proceeding pursuant to 28

 U.S.C. § 1334(b) and 28 U.S.C. § 157(b) and 1332. This is a core proceeding under title

 11 because it concerns a determination as to the dischargeability of a debt.

        6.      This Adversary Proceeding is brought pursuant to 11 U.S.C. § 523(a)(8)

 and Federal Rules of Bankruptcy Procedure Rule 7001.

        7.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C §

 1409 because this matter arises in and is related to a bankruptcy case in this district.

                                              IV.

                                STATEMENTS OF FACTS

A. The Distinction Between Non-Dischargeable and Dischargeable Educational Debt

        8.      Private education loans have limited protection from discharge under

 section 523(a)(8)(B).     Section 523(a)(8)(B) of the Bankruptcy Code excepts from

 discharge a “qualified educational loan” as defined in section 221(d)(1) of the Internal

 Revenue Code.       Section 221(d)(1) defines a “qualified education loan” as any

 indebtedness incurred solely to pay for “qualified higher education expenses.” “Qualified

 higher education expenses” are in turn defined in section 221(d)(1) as expenses incurred

 to cover the “cost of attendance” at a Tile IV eligible institution by an “eligible student.”

 A Title IV eligible institution is one recognized by the Department of Education under




                                           Page 3 of 6
        Case 8:20-ap-00336-CPM          Doc 1        Filed 06/05/20   Page 4 of 6




Title IV of the Higher Education Act. “Cost of Attendance” is term of art found in

section 472 of the Higher Education Act at 20 U.S.C.§ 1087ƖƖ that includes tuition, fees,

room, board, books, and living expenses. An “eligible student” is defined in 20 U.S.C. §

1091 and 34 CFR 668.32 as, inter alia, students who have not yet exceeded their annual

or aggregate borrowing limits under any program authorized by Title IV of the Higher

Education Act. (hereinafter referred to as “Qualified Education Loans”).

       9.     Consumer loans made to persons to cover expenses at non-eligible

institutions or to ineligible students are not Qualified Education Loans.           These

educational loans remain dischargeable under the Bankruptcy Code and the interest

payments are not tax deductible. Such expenses include: (i) living expenses in excess of

the amount determined necessary by the accredited college or university; (ii) money to

pay for bar review classes for recent law school graduates; (iii) money to pay for

expenses related to residency for recent medical school graduates; (iv) money to pay for

child’s K-12 education; (v) money to pay for unaccredited for-profit schools; and (vi)

money lent to ineligible students. The interest on these debts is not tax deductible

pursuant to 26 U.S.C. § 221(d), and they are dischargeable in bankruptcy (hereinafter

referred to as “Consumer Education Loans”).

       10.    Where confusion exists in determining whether an educational debt is a

Qualified Education Loan or a Consumer Education Loan, the Bankruptcy Code places to




                                       Page 4 of 6
            Case 8:20-ap-00336-CPM                Doc 1        Filed 06/05/20      Page 5 of 6




 burden on the creditor to establish a preponderance of the evidence that the educational

 debt in question excepted from discharge.1

B. Plaintiff’s Background and Procedural History

          11.      Between May 2007 and December 2007, Plaintiff attended St. Petersburg

 College.

          12.      Plaintiff borrowed $ 12,000.00 from Defendant in private student loans

 (the “Debts”).

          13.      Accordingly, these Debts were not Qualified Education Loans.2

                                                          V.

                                            CLAIMS FOR RELIEF

     A. Count One: Declaratory Judgment and Determination of Dischargeability

                                         (Against all Defendants)

          14.      Plaintiff hereby incorporates the allegations in the preceding paragraphs as

 if fully set forth herein.

          15.      Plaintiff’s Debt is not a Qualified Education Loan because it was

 originated in excess of the “Cost of Attendance.”




 1
   See In re Bronsdon, 435 B.R. 791, 796 (B.A.P. 1st Cir. 2010) (“The creditor bears the initial burden of
 establishing that the debt is of the type excepted from discharge under § 523(a)(8). Once the showing is
 made, the burden shifts to the debtor to prove that excepting the student loan debt from discharge will cause
 the debtor and her dependents ‘undue hardship.’”).
 2
   Where part of a debt is used to cover qualified education expenses and part is not, the debt is a mixed-use
 loan, and therefore, not a qualified education loan. See IRS, 26 C.F.R. 1, REG-116826-97 (“Student I signs
 a promissory note for a loan which is secured by I’s personal residence. Part of the loan proceeds will be
 used to pay for certain improvements to I’s residence and part of the loan proceeds will be used to pay
 qualified higher education expenses of I’s spouse. Because the loan is not incurred by I solely to pay
 qualified higher education expenses, the loan is not a qualified education loan”).




                                                 Page 5 of 6
         Case 8:20-ap-00336-CPM              Doc 1         Filed 06/05/20   Page 6 of 6




        16.     Plaintiff requests declaratory judgment pursuant to 28 U.S.C. § 2201 and

Federal Rule of Bankruptcy Procedure 7001 (9) that the Debts are to be included in the

general discharge entered by this Court.

                                                     VI.

                                           JURY DEMAND

        17.     Pursuant to his rights under Rule 38 of the Federal Rules of Civil

Procedure and Rule 9015 of the Federal Rules of Bankruptcy Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

                                                     VII.

                                                PRAYER

        18.     In light of the foregoing, Plaintiff requests that Defendant be cited to

appear and judgment be entered against Defendant for:

                (1) Declaratory relief and determination of discharge;

                (2) Other such relief as the Court deems just and proper.


 Respectfully submitted this June 5, 2020,

                                                  /s/ Michael A. Ziegler
                                                  Michael A. Ziegler, Esq.
                                                  Florida Bar No. 74864
                                                  mike@zieglerlawoffice.com
                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@zieglerlawoffice.com
                                                  Law Office of Michael A. Ziegler, P.L.
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Attorneys and Trial Counsel for Plaintiff




                                             Page 6 of 6
